Case 1:19-cv-00446-WES-LDA Document 7 Filed 10/04/19 Page 1 of 1 PagelD #: 28

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
District of Rhode Island

 

 

DAIMARIE PABON MOLINA )
Plaintiff )
Vv. ) Case No. 1:19-CV-00446-WEST-LDA
THE CADILLAC LOUNGE, L.L.C. et al )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
1 am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

The Cadillac Lounge, L.L.C. d/b/a The Cadillac Lounge

Date: 10/04/2019 /s/ Robert Clark Corrente

Attorney's signature

Robert Clark Corrente, No. 2632

Printed name and bar number
Whelan Corrente & Flanders LLP

100 Westminser Street, Suite 710
Providence, RI 02903

 

Address

rcorrente@whelancorrente.com

 

E-mail address

(401) 270-4500

 

Telephone number

(401) 270-3760

 

FAX number
